

116 HR 6182 IH: Farmer-Driven Conservation Outcomes Act of 2020
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6182IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Ms. Fudge (for herself, Mr. Thompson of Pennsylvania, Ms. Pingree, Mr. Delgado, and Ms. Schrier) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Soil and Water Resources Conservation Act of 1977 with respect to assessments of conservation programs, and for other purposes.1.Short titleThis Act may be cited as the Farmer-Driven Conservation Outcomes Act of 2020.2.Amendments to the Soil and Water Resources Conservation Act of 1977The Soil and Water Resources Conservation Act of 1977 (16 U.S.C. 2001 et seq.) is amended by redesignating sections 8 through 10 as sections 10 though 12, respectively, and inserting after section 7 the following:8.Conservation programs assessment(a)In generalIn coordination with the appraisal of soil, water, and related resources and with the national soil and water conservation program established under this Act, the Secretary may carry out a conservation effects assessment project to quantify the environmental and economic effects of conservation practices, develop the science base for managing the agricultural landscape for environmental quality and sustainable productive capacity, and improve the efficacy of conservation practices and programs by evaluating conservation effects.(b)ScopeThe project under this subsection may be carried out at national, regional, and watershed scales, and may include cropland, grazing lands, wetlands, forests, and such other lands as the Secretary may determine appropriate.(c)ActivitiesThe project under this subsection may include research, literature reviews and bibliographies, modeling, assessment, monitoring and data collection, outreach, extension education, and such other activities as the Secretary may determine appropriate.9.Goals and assessment process for conservation programs(a)Natural resource and environmental objectives and outcomes(1)In generalIn coordination with the appraisal of soil, water, and related resources, the soil and water conservation program, and the conservation effects assessment project established by this Act, the Secretary shall identify, and periodically revise, specific natural resource and environmental objectives and anticipated conservation outcomes and results, by resource concern, for the conservation programs established under subtitles D and H of title XII of the Food Security Act of 1985 and the landscape conservation initiatives developed by the Secretary.(2)AssessmentsTo help measure outcomes and results, the Secretary shall, to the maximum extent practicable, make assessments of changes in the status and conditions of natural resources and the environment that result from the application of conservation activities supported directly by such conservation programs and initiatives.(3)Monitoring and program evaluationThe Secretary shall establish a coordinated monitoring and evaluation process for programs and initiatives to assess progress toward the identified objectives, to gather information to improve program and initiative implementation in accordance with desired program and initiative outcomes and results, and to assess the need for modifications to program or initiative rules or statutes.(b)Monitoring and program evaluation(1)In generalThe Secretary shall use not more than one percent of the total annual funding from the funds of the Commodity Credit Corporation made available for new annual enrollments for the conservation programs established under subtitles D and H of title XII of the Food Security Act of 1985 to establish a comprehensive monitoring and program evaluation process to assess progress in reaching natural resource and environmental objectives identified in accordance with subsection (a) and the contribution of individual programs and initiatives, as well as the programs and initiatives collectively, to that progress.(2)ImplementationIn implementing the monitoring and program evaluation process under paragraph (1), the Secretary may consider and incorporate resource concern inventories, quality criteria, conservation practices and enhancements, and such other information as the Secretary determines relevant for applying the monitoring and program evaluation process across each of the major land uses identified by the Secretary.(3)Monitoring and evaluation process(A)In generalNot later than two years after the date of enactment of this section, the Secretary shall issue a design for the comprehensive monitoring and evaluation process, a schedule for implementing the process, and a plan for coordinating the process with the national soil and water conservation program and conservation effects assessment project established under this Act.(B)MethodologyThe design for the comprehensive monitoring and evaluation process issued under subparagraph (A) shall—(i)ensure that data made available to cooperators and researchers under this subsection is transformed into statistical aggregate at the county level, in a form that protects personally identifiable information; and(ii)take into account the cumulative nature of conservation over time, the interactions and sequencing effects between conservation activities, the differing times for conservation effects to be realized, and other related measurement challenges.(C)Public researchNot­with­stand­ing any other provision of law, in order to facilitate implementation of the monitoring and evaluation process, the Secretary shall make available conservation activity and program data to cooperators and researchers engaged in public research and evaluation activities to improve conservation outcomes under this subsection, provided that—(i)adequate assurances are provided to the Secretary that any resulting research or information will be made publicly available and in a form that protects personally identifiable information; and(ii)the National Technical Committee finds that any such research is likely to generate information that furthers the purpose of this section.(4)Cooperative agreementsThe Secretary may implement the monitoring evaluation process in part through cooperative or contribution agreements with Federal, State, and local agencies, universities and colleges, nongovernmental organizations with requisite expertise, as determined by the Secretary in consultation with the National Technical Committee.(5)National technical committee(A)CompositionThe monitoring and evaluation process shall be administered by the Natural Resources Conservation Service with assistance from a national technical committee appointed by the Secretary and composed of individuals with relevant technical and scientific expertise representing—(i)the Agricultural Research Service of the Department of Agriculture;(ii)the Economic Research Service of the Department of Agriculture;(iii)the Farm Service Agency of the Department of Agriculture;(iv)the United States Fish and Wildlife Service;(v)the Forest Service;(vi)the National Institute for Food and Agriculture;(vii)the United States Geological Survey;(viii)the Environmental Protection Agency;(ix)State and tribal agencies;(x)land grant university natural resource research programs;(xi)nongovernmental organizations with expertise in the full array of conservation issues and measurement and evaluation of conservation outcomes;(xii)farmers across a variety of geographic regions and production types; and(xiii)such other agencies, institutions, or organizations as the Secretary may determine appropriate.(B)FACA exemptionThe national technical committee shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.).(C)TransparencyThe Secretary shall ensure the proceedings and recommendations of the national technical committee are available to the public.(6)Voluntary participationIn carrying out this subsection, the Secretary shall ensure that any on-farm monitoring activities that may be included as part of the monitoring and program evaluation process are voluntary on the part of the producer, and may include appropriate compensation, as determined by the Secretary.(c)Reporting(1)Report on objectives and methodsBeginning in the fiscal year that is 3 years after the date of enactment of this subsection, and periodically thereafter, as determined by the Secretary, the Secretary shall submit to Congress, and make publicly available, a report that includes—(A)a description of conservation outcome objectives that are, to the maximum extent practicable, quantitative, measurable, and time-bound for each program established under subtitle D or H of the Food Security Act of 1985 and the landscape conservation initiatives developed by the Secretary;(B)a description of the approaches, tools, and methods used to measure or model the conservation outcomes and results and to estimate the cost-effectiveness of each such program; and(C)guidance to the conservation project partners working to implement conservation programs within a landscape-level project that provides a description of the approaches, tools, and methods the partners might consider using to measure and model the conservation outcomes and results of their projects.(2)Report on outcomesIn conjunction with each of the reports to Congress pursuant to section 7, the Secretary shall submit to Congress, and make publicly available, a report that includes—(A)an assessment of progress made towards achieving conservation program objectives and anticipated outcomes and results for each conservation program established under subtitle D or H of title XII of the Food Security Act of 1985, as well as for such programs collectively, and the landscape conservation initiatives developed by the Secretary;(B)an evaluation of the cost-effectiveness of each such conservation program and initiative; and(C)recommendations, in light of the assessment and evaluation, to improve program implementation and improve the scientific and economic tools (including any new or revised conservation practices, conservation enhancements, or conservation planning tools) used to achieve stated natural resource conservation and environmental objectives.(3)CoordinationThe Secretary may coordinate the reports required under paragraphs (1) and (2) with any reports developed as part of the conservation effects assessment project authorized by section 8, whenever such coordination is feasible and warranted, as determined by the Secretary..